1

2

3                                                                               JS-6
4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10

11   MIGUEL ANGEL SERRANO CASTILLO, )               Case No. CV 17-7091 FMO (ASx)
     on behalf of himself and all other persons )
12   similarly situated,                        )
                                                )
13                  v.                          )   JUDGMENT
                                                )
14   SHERATON OPERATING CORP.,                  )
                                                )
15                        Defendant.            )
                                                )
16

17         Pursuant to the Court’s Order Re: Final Approval of Class Action Settlement (“Order”), filed
18   contemporaneously with the filing of this Judgment, IT IS ADJUDGED THAT:
19         1. Plaintiff Miguel Angel Castillo shall be paid a service payment of $5,000 in accordance
20   with the terms of the Settlement Agreement and the Order.
21         2. Class counsel shall be paid $383,782.00 in attorney’s fees, and $16,222.25 in costs in
22   accordance with the terms of the Settlement Agreement and the Order.
23         3.   The Claims Administrator, Phoenix, shall be paid for its fees and expenses in
24   accordance with the terms of the Settlement Agreement.
25         4. The California Labor and Workforce Development Agency shall be paid $24,000
26   pursuant to the Settlement Agreement.
27         5. All class members who did not validly and timely request exclusion from the settlement
28   have released their claims, as set forth in the Settlement Agreement, against any of the released
1    parties (as defined in the Settlement Agreement).

2           6. Except as to any class members who have validly and timely requested exclusion, this

3    action is dismissed with prejudice, with all parties to bear their own fees and costs except as

4    set forth herein and in the prior orders of the court.

5    Dated this 4th day of March, 2020.

6

7                                                                       /s/
                                                                 Fernando M. Olguin
8                                                             United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
